 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT NORTHERN DIPTRICT OF TEXAS

 

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

AMARILLO DIVISION JUL ~ 8 2021
UNITED STATES OF AMERICA § OB Creo
z
Plaintiff, :
v. 2:20-CR-97-Z-BR-(1)
PAUL JAMAL KENNEDY ;
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 23, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Paul Jamal Kennedy filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Paul Jamal Kennedy was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Paul Jamal Kennedy; and ADJUDGES Defendant Paul Jamal Kennedy guilty of Count One in
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in accordance with
the Court’s sentencing scheduling order. The Court now refers the issue of mandatory detention

pending sentencing to the Honorable Magistrate Judge Lee Ann Reno.

 
BACKGROUND

On June 23, 2021, Defendant pleaded guilty to Count One of the Indictment, which charges a
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), that is Possession with Intent to Distribute
Cocaine. ECF No. 48. The Honorable Magistrate Judge Lee Ann Reno recommended that the plea be
accepted. Jd. Having accepted Magistrate Judge Reno’s recommendation, Defendant has now been
adjudged guilty of an offense for which a maximum term of imprisonment of ten years or more is
prescribed in the Controlled Substances Act. 21 U.S.C. § 801, et. seq

ANALYSIS

Title 18 United States Code, Section 3143(a)(2) mandates detention after a guilty plea if the
offense of conviction is among those listed in 18 U.S.C. § 3142(f)(1)(A)-(C). Section 3142(f)(1)(C)
requires detention for a defendant adjudged guilty of an offense for which a maximum term of
imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C. § 801,
et seq.), the Controlled Substances Import and Export Act (21 U.S.C. § 951, et seq.), or chapter 705
of Title 46.

The offense here, a violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), is an offense for
which a maximum term of imprisonment of ten years or more is prescribed in the Controlled
Substances Act. 21 U.S.C. § 801, et. seq.. Thus, the offense subjects Defendant to mandatory detention
under Section 3143(a)(2). See United States v. Wright, No. 3:16-CR-373-M (30), 2018 WL 1899289,
at *6 (N.D. Tex. Apr. 19, 2018).

Section 3143(a)(2) details two exceptions to mandatory detention for defendants awaiting
imposition or execution of a sentence. The defendant must be detained unless “(A)(i) the judicial
officer finds there is a substantial likelihood that a motion for acquittal or new trial will be granted; or
(ii) an attorney for the Government has recommended that no sentence of imprisonment be imposed
on the person; and (B) the judicial officer finds by clear and convincing evidence that the person is

not likely to flee or pose a danger to any other person or the community.” /d. Additionally, a person
otherwise “subject to detention under Section 3143(a)(2), and who meets the conditions of release set
forth in Section 3143(a)(1) or (b)(1), may be ordered released, under appropriate conditions, by the
judicial officer, if it is clearly shown that there are exceptional reasons why such person’s detention
would not be appropriate.” 18 U.S.C. § 3145(c).

CONCLUSION

Having found Defendant’s offense is subject to mandatory detention under 18 U.S.C. §
3143(a)(2), the Court refers this matter to the Honorable Magistrate Judge Lee Ann Reno to determine
whether Section 3143(a)(2)’s or Section 3145(c)’s exceptions are satisfied.

SO ORDERED,

july F , 2021. Loma

MAYTHEW J. HACSMARYK
ED STATES DISTRICT JUDGE

 

 
